                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

IN RE:                                     §                         Chapter 11
                                           §
SPHERATURE INVESTMENTS LLC                 §                         CASE NO. 20-42492
et al.                                     §
                                           §
_______________________________________§
                                           §
SPHERATURE INVESTMENTS LLC,                §
                                         1
et al. d/b/a World Ventures Holdings, LLC §
                                           §
                     Plaintiff,            §
                                           §
v.                                         §                         Adversary No. 21-04058
                                           §
KENNETH E. HEAD                            §
                                           §
                     Defendants.           §


                                         NOTICE OF HEARING


        PLEASE TAKE NOTICE that a hearing on Defendant’s Amended Motion to Dismiss

Complaint Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, or, Alternatively,

Motion for a More Definite Statement Pursuant to Rule 12(e), and Motion to Strike Pursuant to

Rule 12(f) (“Motion to Dismiss”) [Docket No. 69] has been set for telephonic hearing on April

22, 2021 at 2:00 p.m. (CT) before the Honorable Brenda T. Rhoades, Bankruptcy Judge for the

United States Bankruptcy Court for the Eastern District of Texas (the “Court”).




1
  The “Debtors” in the above-described jointly administered Chapter 11 bankruptcy cases (“Cases”) are Spherature
Investments LLC (“Spherature”) EIN#5471, Rovia, LLC (“Rovia”) EIN#7705, WorldVentures Marketing
Holdings, LLC (“WV Marketing Holdings”) EIN#3846, WorldVentures Marketplace, LLC (“WV Marketplace”)
EIN#6264, WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255, WorldVentures Services, LLC (“WV
Services”) EIN#2220.


NOTICE OF HEARING – Page 1
       PLEASE TAKE FURTHER NOTICE that the Court has set the Motion for telephonic

hearing on April 22, 2021 at 2:00 p.m. (CT). Parties are instructed to dial 1-888-675-2535, use

Access No. 4225607 and Security No. 1246, as well as directed to review the instructions contained

in   the   following    link    for   all   telephonic   hearings      before   Judge   Rhoades:

http://www.txeb.uscourts.gov/content/judgerhoades. The information can be found by accessing

the Court’s webpage at www.txeb.uscourts.gov and choosing “Judge’s Info”, then choosing

“Judge Rhoades”, and then choosing “Telephonic Hearing” Tab.


                                             Respectfully submitted,

                                             SINGER & LEVICK, P.C.

                                             By:      /s/Todd A. Hoodenpyle
                                                    Todd Hoodenpyle
                                                    Texas State Bar No. 00798265
                                                    hoodenpyle@singerlevick.com
                                                    Michelle E. Shriro
                                                    Texas Bar No. 18310900
                                                    mshriro@singerlevick.com
                                                    16200 Addison Road, Ste. 140
                                                    Addison, Texas 75001
                                                    Telephone: (972) 380-5533
                                                    Facsimile: (972) 380-5748

                                             ATTORNEYS FOR DEFENDANT KENNETH
                                             E. HEAD




NOTICE OF HEARING – Page 2
                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been electronically
mailed to the parties that are registered or otherwise entitled to receive electronic notices in this case
pursuant to the Electronic Filing Procedures in this District and upon the following parties via electronic
mail on April 6, 2021.

 Via Email: slockhart@foley.com
 Steven C. Lockhart
 Foley & Lardner LLP
 2021 McKinney Avenue, Suite 1600
 Dallas, Texas 75201



                                                          /s/Todd A. Hoodenpyle
                                                         Todd A. Hoodenpyle




NOTICE OF HEARING – Page 3
